DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  [Chem. 1] should be removed.  Appropriate correction is required.

Claim Objections-Warning
Applicant is advised that should claim 5 be found allowable, claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the parenthesis in the claim render the claim indefinite and must be removed. It is unclear if the text within the parentheses is included in the claim and further limits the subject matter of the claim, or whether it is an aside to the claim and is not further limiting. For the purpose of further examination, it is taken that the text 
	Regarding claim 7, the recitation of “and a copolymer thereof” renders the claim indefinite as it is not clear if the recitation refers to polystyrene resin only, to a copolymer of polyphenylene ether and polystyrene, or to polyphenylene ether resin. It is not clear if ‘and copolymers thereof’ was instead intended (assumed for the purposes of this Office action) or if the copolymer recitation is polymer specific. This includes claim 16 as it depends from claim 7.
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakurai et al. (US PGPub 2016/0068663).
	Regarding claims 1-2, Sakurai teaches flame retardants comprising a mixture of phosphoric esters of general formula (1) wherein n is an integer from 1 to 5, and R1 and R2 are hydrogen or methyl (see abstract; [0014]; [0023]; [0025]). Sakurai teaches two comparative examples which anticipate the instantly claimed composition: i) comparative phosphoric ester oligomer mixture 7, wherein n=1 is 66.5%, n=2 is 24.1%, 
	Regarding claims 3-4, 9-11 and 17, Sakurai teaches the flame retardants set forth above and teaches identical and anticipatory structures. It is noted a chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).
	Regarding claims 5-6, 8, 12-15 and 18-20, Sakurai teaches the flame retardants set forth above and teaches the comparative mixtures combined with polycarbonate (Table 1), and injection molded to form pellets ([0128]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Eckel et al. (US 6,566,428) in view of Kobayashi (US 5,627,228).
	Regarding claims 1-2, Eckel teaches organic phosphorous compounds of formula (I), wherein R1, R2, R3 and R4 are preferably phenyl groups, y is 0, n is 1, and N is 0.3 to 30, preferably 0.5 to 6 (col 1 ln 46 to col 2 ln 6; col 8, component D). Eckel further teaches N (instant ‘n’) is an average and comprises oligomeric mixtures thereof (col 8 ln 60-65). Eckel further teaches substitution of the phenyl groups (instant R1/R2) with alkyl groups, etc., is optional. 
	Eckel does not specifically teach the ranges of N (instant ‘n’) for N = 1 and N = 1, 2, 3, 4, and 5. However, Kobayashi teaches similar aromatic phosphoric acid esters, suitable for use as flame retardants, wherein n is an integer of 0 to 5 (). Kobayashi teaches such compounds frequently comprise mixtures of oligomers differing in the repeating unit of n, wherein n=1 is preferably 55 to 75%, n=2 is preferably 10 to 30%, 
	Regarding claims 3-4, 9-11 and 17, Eckel in view of Kobayashi renders obvious the flame retardants set forth above and teaches substantially overlapping ‘n’ ranges. It is noted a chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).
	Regarding claims 5-8, 12-16 and 18-20, Eckel in view of Kobayashi renders obvious the flame retardants set forth above and Eckel further teaches molding compositions comprising the flame retardant in combination with aromatic polycarbonate or polyestercarbonate A), graft polymer B), thermoplastic vinyl copolymer 

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870.  The examiner can normally be reached on M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANE L STANLEY/Primary Examiner, Art Unit 1767